Exhibit 10.6


PERRIGO COMPANY PLC
RESTRICTED STOCK UNIT AWARD AGREEMENT
(SERVICE-BASED)
(Under the Perrigo Company plc 2013 Long-Term Incentive Plan)
TO:        «First_Name» «Last_Name»
RE:        Notice of Amendment of Restricted Stock Unit Award (Service-Based)


This is to notify you that Perrigo Company plc (the “Company”) has amended the
Restricted Stock Unit Award granted to you under the Perrigo Company plc 2013
Long-Term Incentive Plan (the “Plan”) on __________ (the “Grant Date”). The
Award consisted of service-based restricted stock units, as described in your
Restricted Stock Unit Award Agreement (the “Agreement”) for the Award.


Effective as of June 14, 2017, a new Section 1.6 is added to the Agreement to
read as follows:
1.6
Special Rules during CEO Transition Period. Notwithstanding anything contained
in this Agreement to the contrary:

(a)    Continued Vesting. If, during the CEO Transition Period, your Termination
Date occurs by reason of a Termination without Cause or a Separation for Good
Reason, then any RSUs awarded under Section 1.1 that would otherwise be
scheduled to vest under Section 1.2 shall continue to vest according to the
vesting schedule in effect prior to such Termination Date; provided, however,
that you timely execute and deliver (and do not revoke) a release in the form
and manner prescribed by the Company and adhere to the restrictive covenants
contained therein. The required release will, among other things, include
restrictive covenants relating to confidentiality, inventions, non-solicitation
of employees and customers, non-competition, and non-disparagement. If you
violate any of the restrictive covenants contained in the release, the continued
vesting described in this Section 1.6 will cease to apply. For the avoidance of
doubt, the special rules under this Section 1.6 will not apply if your
Termination Date occurs after the expiration of the CEO Transition Period.
(b)    Definitions.    As used in this Section 1.6, the following terms shall
have the meanings set forth below:
(1)    “CEO Transition Period” means the period beginning on June 14, 2017 and
ending on the one-year anniversary of the date on which a new Chief Executive
Officer (as successor to John Hendrickson) commences employment with the
Company.




--------------------------------------------------------------------------------





(2)    “Termination without Cause” means, except as otherwise approved by the
Board of Directors of the Company or the Remuneration Committee of the Company,
as applicable, and communicated to a Participant in writing by the Chief
Executive Officer of the Company or the Chair of the Remuneration Committee, the
involuntary termination of your employment by the Company without Cause,
including, but not limited to, (i) a termination effective when you exhaust a
leave of absence during, or at the end of, a notice period under the Worker
Adjustment and Retraining Notification Act (“WARN”), and (ii) a situation where
you are on an approved leave of absence during which your position is protected
under applicable law (e.g., a leave under the Family Medical Leave Act), you
return from such leave, and you cannot be placed in employment with the Company.
(3)    “Separation for Good Reason” means, except as otherwise approved by the
Board of Directors of the Company or the Remuneration Committee of the Company,
as applicable, and communicated to a Participant in writing by the Chief
Executive Officer of the Company or the Chair of the Remuneration Committee,
your voluntary resignation from the Company and the existence of one or more of
the following conditions that arose without your consent: (i) a material change
in the geographic location at which you are required to perform services, such
that your commute between home and your primary job site increases by more than
30 miles, or (ii) a material diminution in your authority, duties or
responsibilities or a material diminution in your base compensation or incentive
compensation opportunities; provided, however, that a voluntary resignation from
the Company shall not be considered a Separation for Good Reason unless you
provide the Company with notice, in writing, of your voluntary resignation and
the existence of the condition(s) giving rise to the separation within 90 days
of its initial existence. The Company will then have 30 days to remedy the
condition, in which case you will not be deemed to have incurred a Separation
for Good Reason. In the event the Company fails to cure the condition within the
30 day period, your Termination Date shall occur on the 31st day following the
Company’s receipt of such written notice.
Very truly yours,




Print Name:_______________________________


Title:____________________________________




--------------------------------------------------------------------------------





PERRIGO COMPANY PLC
RESTRICTED STOCK UNIT AWARD AGREEMENT
(SERVICE-BASED)
(Under the Perrigo Company plc 2013 Long-Term Incentive Plan)
TO:        «First_Name» «Last_Name»
RE:        Notice of Amendment of Restricted Stock Unit Award (Service-Based)
    
This is to notify you that Perrigo Company plc (the “Company”) has amended the
Restricted Stock Unit Award granted to you under the Perrigo Company plc 2013
Long-Term Incentive Plan (the “Plan”) on __________ (the “Grant Date”). The
Award consisted of service-based restricted stock units, as described in your
Restricted Stock Unit Award Agreement (the “Agreement”) for the Award.


Effective as of June 14, 2017, a new Section 1.6 is added to the Agreement to
read as follows:
1.6
Special Rules during CEO Transition Period. Notwithstanding anything contained
in this Agreement to the contrary:

(a)    Continued Vesting. If, during the CEO Transition Period, your Termination
Date occurs by reason of a Termination without Cause or a Separation for Good
Reason, then any RSUs awarded under Section 1.1 that would otherwise be
scheduled to vest under Section 1.2 shall continue to vest according to the
vesting schedule in effect prior to such Termination Date; provided, however,
that you timely execute and deliver (and do not revoke) a release in the form
and manner prescribed by the Company and adhere to the restrictive covenants
contained therein. The required release will, among other things, include
restrictive covenants relating to confidentiality, inventions, non-solicitation
of employees and customers, non-competition, and non-disparagement. If you
violate any of the restrictive covenants contained in the release, the continued
vesting described in this Section 1.6 will cease to apply. For the avoidance of
doubt, the special rules under this Section 1.6 will not apply if your
Termination Date occurs after the expiration of the CEO Transition Period.
(b)    Definitions.    As used in this Section 1.6, the following terms shall
have the meanings set forth below:
(1)    “CEO Transition Period” means the period beginning on June 14, 2017 and
ending on the one-year anniversary of the date on which a new Chief Executive
Officer (as successor to John Hendrickson) commences employment with the
Company.




--------------------------------------------------------------------------------





(2)    “Termination without Cause” means, except as otherwise approved by the
Board of Directors of the Company or the Remuneration Committee of the Company,
as applicable, and communicated to a Participant in writing by the Chief
Executive Officer of the Company or the Chair of the Remuneration Committee, the
involuntary termination of your employment by the Company without Cause,
including, but not limited to, (i) a termination effective when you exhaust an
approved leave of absence, and (ii) a situation where you are on an approved
leave of absence during which your position is protected under applicable leave
law, you return from such leave, and you cannot be placed in employment with the
Company.
(3)    “Separation for Good Reason” means, except as otherwise approved by the
Board of Directors of the Company or the Remuneration Committee of the Company,
as applicable, and communicated to a Participant in writing by the Chief
Executive Officer of the Company or the Chair of the Remuneration Committee,
your voluntary resignation from the Company and the existence of one or more of
the following conditions that arose without your consent: (i) a material change
in the geographic location at which you are required to perform services, such
that your commute between home and your primary job site increases by more than
30 miles, or (ii) a material diminution in your authority, duties or
responsibilities or a material diminution in your base compensation or incentive
compensation opportunities; provided, however, that a voluntary resignation from
the Company shall not be considered a Separation for Good Reason unless you
provide the Company with notice, in writing, of your voluntary resignation and
the existence of the condition(s) giving rise to the separation within 90 days
of its initial existence. The Company will then have 30 days to remedy the
condition, in which case you will not be deemed to have incurred a Separation
for Good Reason. In the event the Company fails to cure the condition within the
30 day period, your Termination Date shall occur on the 31st day following the
Company’s receipt of such written notice.
Very truly yours,




Print Name:_______________________________


Title:____________________________________




